Title: 13th.
From: Adams, John Quincy
To: 


       Miss Nancy, My Brother and myself dined with Mr. Dodge, to day: Mr. Thaxter was there. He went two or three days ago to Newbury and return’d last night. Mr. Dodge is a person of extensive reading, and is fond of enquiring, which is always very agreeable to a traveller. In the afternoon I went with Mr. Thaxter to Mr. Osgood’s Store, and afterwards to his own office. We return’d and drank tea at Mr. Dodge’s: after that return’d home: Miss Hazen spent the Evening out. Cold weather.
      